Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 112(a) rejections
Claims 1-8, 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. Subject matter critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
Claims 1-8, and 12-20 recite an intake system with a compressor assembly, passageway to operate the intake system in different modes.  The disclosure of this application including specification, drawings clearly disclose that the modes of the intake system must be performed by a controller with a computer program, and a valve in the passageway.  However, claims 1-8, 12-20, especially independent claims 1, 12, 18 do not recite a controller and a valve in the passageway.  Claim 1 does not have a valve; claim 12 recites “the valve” on line 7 but in the functional language, not positively claimed; and claim 18 does not have “a controller”. Without the missing controller and the valve in the claims, the steps of operating the intake system cannot be performed. Thus, the missing controller and valve are the subject matter critical or essential to the practice of the invention, but not included in the claims is not enabled by the disclosure.
Please note the following MPEP 2172.01 and MPEP 2164.08 (c).

2172.01    UNCLAIMED ESSENTIAL MATTER [R-11.2013]

In addition, a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968).

2164.08(c)    Critical Feature Not Claimed [R-08.2012]
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112. See In re Mayhew, 527 F.2d 1229, 1233, 188 USPQ 356, 358 (CCPA 1976). In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical. In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976). 
Limiting an applicant to the preferred materials in the absence of limiting prior art would not serve the constitutional purpose of promoting the progress in the useful arts. Therefore, an enablement rejection based on the grounds that a disclosed critical 

35 USC 112(b) rejections

Claims 1-8, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the controller and the valve in the passageway. Claim 1 does not have a valve; claim 12 recites “the valve” on line 7 but in the functional language, not positively claimed; and claim 18 does not have “a controller”
	In claim 12, line 7, the phrase “the valve” does not have a clear antecedent basis.

35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-8, 18-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2009/0198432 (Tabata).
	Regarding independent claims 1, 18, Tabata discloses an intake system for use with an internal combustion engine 10 having at least one cylinder, the intake system comprising: a compressor assembly (26a) having a compressor housing and a compressor wheel movable with respect to the compressor housing, wherein the compressor housing includes a compressor inlet and a compressor outlet, and wherein the compressor assembly 26a is operable in an activated configuration in which the compressor wheel is driven relative to the compressor housing, and a deactivated configuration in which the compressor wheel is not driven relative to the compressor housing (note the electric motor 28 can be turned on/off); a passageway (32) having a first end open to and in fluid communication with the inlet of the compressor assembly 26a and a second end open to and in fluid communication with the outlet of the compressor assembly (passage 32 is in fluid communication with compressor inlet/outlet); a valve (34) at least partially positioned within the passageway and adjustable between an open configuration, in which the first end is in fluid communication with the second end via the passageway, and a closed configuration, in which the first end is not in fluid communication with the second end via the passageway; and a controller 50 in operable communication with the compressor assembly and the valve, wherein the controller is operable in a first mode in which the compressor assembly is in the activated configuration and the valve is in the open configuration.

	Regarding claims 2-8, 19-20, since both the valves and driving electric motor can be turn on/off by the controller, the intake system is clearly capable of performing in all three modes as claimed.
	Regarding independent claims 2-4, valve 34 can be open and closed in different modes.
	

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by US 2018/0236827 (Breneman).
	Regarding independent claims 1, 9, 12, 18, Breneman discloses an intake system for use with an internal combustion engine 10 having at least one cylinder, the intake system comprising: a compressor assembly (110) having a compressor housing and a compressor wheel movable with respect to the compressor housing, wherein the compressor housing includes a compressor inlet and a compressor outlet, and wherein the compressor assembly 110 is operable in an activated configuration in which the compressor wheel is driven relative to the compressor housing, and a deactivated configuration in which the compressor wheel is not driven relative to the compressor housing (note the driving electric motor in paragraph 23 can be turned on/off); a passageway (80) having a first end open to and in fluid communication with the inlet of the compressor assembly 110 and a second end open to and in fluid (passage 80 is in fluid communication with compressor inlet/outlet); a valve (82) at least partially positioned within the passageway and adjustable between an open configuration, in which the first end is in fluid communication with the second end via the passageway, and a closed configuration, in which the first end is not in fluid communication with the second end via the passageway; and a controller 14 in operable communication with the compressor assembly and the valve, wherein the controller is operable in a first mode in which the compressor assembly is in the activated configuration and the valve is in the open configuration.
	Regarding independent claims 9, 12, note paragraphs 31, 34, 35, 45, 46, wherein Breneman clearly discloses the controller controlling the compressor, valve in response to cold-start and boosted/non-boosted situations.
	Regarding independent claim 18, valve 82 is clearly responsive to the differential pressure and release and/or balance the pressure by diverting/bypassing the fluid between inlet and outlet.  Note paragraph 31 about “compressor surge”. 
	Regarding claims 2-8, 19-20, since both the valves and driving electric motor can be turn on/off by the controller, the intake system is clearly capable of performing in all three modes as claimed.
	Regarding independent claims 2-4, valve 34 can be open and closed in different modes.
	Regarding dependent claims 10-11, 13-17, paragraphs 24, 34, 45-46, 91, 93, clearly disclose various sensors sensing various control conditions including temperature, in cold-start and/or boosted conditions.
Obviousness Double Patenting Rejections

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,143,097. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
US 11,143,097 anticipates the claimed subject matter of this application. The claims of the patent recite more elements than in this application and therefore the claims of this application should be rejected under obviousness double patenting rejection. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Regarding claims 9-17, note dependent claim 9 of US 11,143,097 clearly recites the cold-start situation.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Prior Art of Record
US 10,982,591 discloses an internal combustion engine having a compressor for supplying boosted pressure.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/25/2022